     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MIRTHA KUNDERT,                            )
                                           )
       Plaintiff,                          )     CIVIL ACTION FILE NO:
v.                                         )
                                           )      ____________________
ALLNEX USA, INC.,                          )
                                           )
       Defendant,                          )    JURY TRIAL DEMANDED
                                           )

                                 COMPLAINT

      Plaintiff Mirtha Kundert (hereinafter “Plaintiff” or “Ms. Kundert”) files her

Complaint against Defendant Allnex USA, Inc. (hereinafter “Defendant” or

“Allnex”) based on the following allegations:

                               INTRODUCTION



      This is an age discrimination based on the unlawful termination of Ms.

Kundert from Allnex due to age in violation of the Age Discrimination in

Employment Act of 1967 (“ADEA), 29 U.S.C. § 621 et seq., as amended.



      Ms. Kundert was seventy-three (73) at the time of her layoff and was the

only employee in the Transportation Department who was laid off. Ms. Kundert
                                       1
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 2 of 13




was asked to interview and train her replacement, who was substantially younger

than Ms. Kundert.



      Ms. Kundert also asserts a claim of retaliation under the ADEA due to her

layoff date being moved to an earlier date than originally proposed after raising

concerns that her inclusion in the layoff and timing of same was due to age

discrimination.

                    PARTIES, JURISDICTION, AND VENUE



      Ms. Kundert is a resident of the State of Georgia and was over the age of

forty (40) at all times relevant to this Complaint. She worked for Allnex from

August 10, 1995 to April 17, 2020, when she was terminated at the age of seventy-

three (73).



      Allnex is a Delaware corporation licensed to do business in the State of

Georgia, and service of process may be effectuated through its registered agent,

Corporation Service Company, at 40 Technology Parkway South, Suite 300,

Norcross, GA 30092. Allnex is subject to the personal jurisdiction of this Court.



                                        2
      Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 3 of 13




      At all times relevant to this suit, Allnex employed more than four hundred

fifty (450) employees and is been subject to mandates of the ADEA not to

discriminate in employment decisions on the basis of age.



      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as

the claims to be asserted raise federal questions of law.



      Pursuant to 28 U.S.C. § 1391, venue is proper because the acts, events, and

occurrences giving rise to Ms. Kundert’s claims took place within this judicial

district and division.

                         ADMINISTRATIVE PROCEEDINGS



      On May 5, 2020, Ms. Kundert filed a Charge of Discrimination alleging age

discrimination and retaliation with the United States Equal Employment

Opportunity Commission (“EEOC”).



      Ms. Kundert received a Notice of Right to Sue letter from the EEOC on

February 3, 2021. She properly filed this Complaint within ninety (90) days of
                                         3
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 4 of 13




receiving the Right to Sue letter.


                            STATEMENT OF FACTS



      Ms. Kundert was born on June 26, 1946, and was seventy-three (73) years

old at the time of her termination.



      Ms. Kundert was hired by a predecessor company August 10, 1995, to work

in its Latin American Division. The predecessor company was later acquired by

Allnex.



      Ms. Kundert worked for Allnex, or the predecessor companies that were

acquired by Allnex, for twenty-four (24) years and eight (8) months.



      Immediately preceding her termination, Ms. Kundert served as an Export

Coordinator in the Transportation Department.



      In 2019, Allnex announced that it would be doing an alleged reorganization.



      In early December 2019, Ms. Kundert’s supervisor asked her when she
                                  4
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 5 of 13




planned to retire.



      Ms. Kundert told her supervisor that she hoped to work for two (2) more

years, or around the age of seventy-five (75).



      In late December 2019, Ms. Kundert was told she was being laid off as part

of the alleged reorganization.



      Ms. Kundert, however, was the only employee in the Transportation

Department selected for layoff.



      Ms. Kundert’s position and/or job duties were not eliminated in the

reorganization. Rather, a substantially younger employee was hired to take over

Ms. Kundert’s position and/or job duties.



      Upon information and belief, Ms. Kundert was also the oldest employee

within her division at the time she was selected for layoff.



      Thus, Ms. Kundert’s position was not truly included in the reorganization.
                                         5
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 6 of 13




Instead, Allnex used the reorganization of other employees as an excuse to layoff

Ms. Kundert who was aging into her seventies (70s).



      On January 23, 2020, Ms. Kundert was provided with a severance package

noting a layoff date of June 30, 2020. As part of her severance package, she was

offered seven (7) months of severance pay in accordance with Allnex’s severance

policy in exchange for a release of claims.



      Ms. Kundert later learned that if she would have been allowed to work until

on or around August 10, 2020, her twenty-fifth (25th) work anniversary, she would

have been eligible for a total of twelve (12) months of severance pay for reaching

twenty-five (25) years of employment—that is, Ms. Kundert was being terminated

approximately forty (40) days before Allnex would owe her an additional five (5)

months of severance pay.



      Upon information and belief, Allnex continued to layoff employees in a

phased manner and dates that included past August 10, 2020.



      After being notified of her pending layoff, Ms. Kundert was asked to
                                        6
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 7 of 13




interview her replacement.



      Ms. Kundert was not offered the opportunity to stay in her position or that

she could re-apply for her position.



      Ms. Kundert was then asked to train her replacement. Thus, Ms. Kundert

trained a substantially younger employee to do Ms. Kundert’s job duties that were

going to continue past Ms. Kundert’s termination date.



      Upon information and belief, Ms. Kundert’s replacement was in her late

thirties (30s), approximately half the age of Ms. Kundert.



      After learning of her layoff and being forced to train her younger

replacement, Ms. Kundert began raising concerns about her inclusion in the layoff

due to her age and the timing of her layoff.



      On February 25, 2020, Ms. Kundert specifically raised concerns to her

supervisor by email that she was being laid off, or forced to retire, just before

turning seventy-four (74), approximately forty (40) days before her twenty-fifth
                                         7
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 8 of 13




(25th) work anniversary and eligibility for twelve (12) months of severance, rather

than seven (7).



        Ms. Kundert did not ask to retire, previously stating she hoped to work until

age seventy-five (75). Ms. Kundert did ask her supervisors that if she was going to

be forced to retire through a layoff that she at least be permitted to work until her

twenty-fifth (25th) anniversary.



        Ms. Kundert requested the option to continue working until at least August

10, 2020, but her request was rejected.



        After training her substantially younger replacement and raising concerns

about her questionable inclusion in the layoff based due to her age, Allnex notified

Ms. Kundert that it was moving her layoff date up from June 30, 2020, to April 17,

2020.

         COUNT ONE – AGE DISCRIMINATION IN VIOLATION OF THE
                     ADEA, 29 U.S.C. § 621 et seq.



        Plaintiff incorporates by reference the prior paragraphs as if fully set forth


                                          8
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 9 of 13




herein.



      Allnex is an employer covered by the ADEA, 29 U.S.C. § 621, et seq.




      Ms. Kundert was over the age of forty (40) at all times relevant to this

Complaint and was seventy-three (73)-years-old at the time of her unlawful and

discriminatory termination.




      Ms. Kundert was one of the oldest, if not the oldest, employee in her

division at the time of her termination.




      Allnex used the alleged reorganization as an excuse to terminate an aging

employee.




      Ms. Kundert was the only employee from her department laid off during the

alleged reorganization, yet her position and/or job duties were given to a

substantially younger employee.


                                           9
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 10 of 13




      Ms. Kundert was not given the opportunity to stay in her position, nor was

she advised that she could re-apply for her position.




       Ms. Kundert was replaced by a substantially younger employee believed to

be in her late thirties (30s), approximately half the age of Ms. Kundert.




      Allnex’s alleged reasons for terminating Ms. Kundert as part of a

reorganization was pretextual.        Ms. Kundert was the only employee in the

Transportation Department who was terminated, but Ms. Kundert’s job duties were

not eliminated. Ms. Kundert was asked to interview and train her substantially

younger replacement..




      Allnex terminated Ms. Kundert because of her age, in violation of the

ADEA which prohibits discrimination in employment on the basis of age against

persons over the age of forty (40).




                                         10
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 11 of 13




      Allnex’s conduct alleged in this Complaint is a willful and intentional

violation of the ADEA which entitles the Plaintiff to liquidated damages.



      Allnex’s unlawful actions caused Plaintiff to suffer lost income and benefits,

lost opportunities for advancement, lost retirement benefits, costs and attorneys’

fees, and other damages for which Allnex is liable.


               COUNT TWO – RETALIATION UNDER THE ADEA



      Plaintiff incorporates by reference the prior paragraphs as if fully set forth

herein.



      After learning of her layoff and being asked to train a much younger

employee to do her job duties, Ms. Kundert raised concerns of age discrimination

due to her inclusion in the layoff based on her age and the timing of her layoff just

before her twenty-fifth (25th) anniversary.




      Shortly after raising concerns of age discrimination, Ms. Kundert was

                                        11
     Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 12 of 13




notified that her layoff was being moved up from June 30, 2020, to April 17, 2020.



      Allnex retaliated against Ms. Kundert for complaining of age discrimination

when it expedited her layoff date after she raised concerns of age discrimination,

which is prohibited by the ADEA, in violation of the ADEA, 29 U.S.C. § 623(d).



      Allnex’s violations of the ADEA was willful, and Ms. Kundert seeks

liquidated damages for each violation.



      Allnex’s unlawful actions caused Plaintiff to suffer lost income and benefits,

lost opportunities for advancement, lost retirement benefits, costs and attorneys’

fees, and other damages for which Allnex is liable.

      WHEREFORE, Plaintiff respectfully prays that this Court:

      (a) Find that Defendant violated the ADEA as described above;

      (b) Order Defendant to make Plaintiff whole by reinstatement to her former

         position, with full back pay and other benefits and expenses in amounts

         to be proven at trial;

      (c) If reinstatement is not feasible under the circumstances, grant Plaintiff

         front pay, including lost future benefits including medical insurance and
                                         12
   Case 1:21-cv-00552-CAP-RGV Document 1 Filed 02/05/21 Page 13 of 13




       retirement benefits;

    (d) Grant Plaintiff liquidated damages where applicable;

    (e) Grant Plaintiff pre-judgment interest on all lost wages;

    (f) Grant Plaintiff her costs in this action and reasonable attorney’s fees as

       provided by law;

    (g) Grant a trial by jury on all issues properly submitted to a jury; and

    (h) Grant such additional relief as this Court deems proper and just.

    Respectfully submitted, this 5th day of February 2021.

                                             /s/ J. Daniel Cole
                                             J. Daniel Cole
                                             Georgia Bar No. 450675
PARKS, CHESIN & WALBERT, P.C.                Email: cole@pcwlawfirm.com
75 14th Street, 26th Floor
Atlanta, GA 30309
Telephone: 404-873-8000
Fax: 404-873-8050

COUNSEL FOR PLAINTIFF




                                      13
